                     Case 1:21-cv-04292-MKV Document 21 Filed 08/10/21 Page 1 of 1




                                                                        USDC SDNY
          August 9, 2021                                                DOCUMENT
                                                                        ELECTRONICALLY FILED
          VIA ECF                                                       DOC #:
                                                                        DATE FILED: 8/10/2021
          Honorable Mary Kay Vyskocil
          United States District Court
          Eastern District of New York
          225 Cadman Plaza E.
          Brooklyn, New York 10201


          Re:    Zharkov v. Forbes Media LLC, 1:21-cv-04292 (MKV)


          Dear Judge Vyskocil:

                  We represent Plaintiff Boris Zharkov in the above-captioned case and write to
          respectfully request a 30-day extension to file a Stipulation of Dismissal or otherwise restore the
          case to the Court’s docket.

                  The original deadline to file the stipulation of dismissal is August 12, 2021. [Dkt. No. 18]
          This is the first request for an extension and no previous requests have been granted or denied.
          The parties are seeking additional time because, despite best efforts, were not able to
          consummate the transaction by the original deadline. Defendant Forbes Media, LLC consents to
          the requested belief. No other scheduled dates are impacted by this request.

                                                                Respectfully Submitted,

                                                                s/jameshfreeman/
                                                                James H. Freeman

                                                                Counsel for Plaintiff

GRANTED. The above-captioned case will remain discontinued without costs to any party and without prejudice
to restoring the action to this Court's calendar if the application to restore the action is made by September 7,
2021. If no such application is made by that date, today's dismissal of the action is with prejudice. See Muze, Inc.
v. Digital on Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). SO ORDERED.


         8/10/2021
